Citation Nr: 1037323	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-01 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected generalized anxiety disorder.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected cystic acne of the face, cheeks, chin, 
shoulders, mid back, and chest (skin disability).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from November 1963 to September 
1967 and from July 1968 to January 1977.  

This case comes before the Board of Veterans' Appeals (Board) on 
timely appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied increased ratings 
for the Veteran's generalized anxiety disorder and skin 
disability.  A personal hearing scheduled before a member of the 
Board sitting at the RO in March 2008 was cancelled on behalf of 
the Veteran in February 2008.

The issues on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  VA will notify the Veteran if further action is 
required on his part.


REMAND

The most recent VA compensation and pension evaluation of the 
disabilities at issue was in November 2004.  Although an attempt 
was made to examine the Veteran in September 2007, there is a 
notation in the claims file that the Veteran was unable to attend 
these examinations.  No subsequent evaluation for compensation 
purposes has been scheduled.  Consequently, there is insufficient 
evidence on file on which to determine the current severity of 
the service-connected disabilities at issue.  
VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the severity of a disability.  See also 38 C.F.R. § 3.159 
(2009).  

Accordingly, these issues are REMANDED to the AMC/RO for the 
following actions:  

1.  The AMC/RO will take appropriate action 
to contact the Veteran and ask him to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
have treated him for a psychiatric disorder 
and/or a skin disability since March 2007, 
the date of the most recent medical 
evidence on file.  After obtaining any 
necessary authorization from the Veteran 
for the release of his private medical 
records, the AMC/RO will obtain and 
associate with the file all records that 
are not currently on file.  

If the AMC/RO is unsuccessful in obtaining 
any such records identified by the Veteran, 
it must inform the Veteran of this and 
request him to provide a copy of the 
outstanding medical records if possible.  

2.  The AMC/RO must schedule the Veteran 
for a VA psychiatric examination by an 
appropriate examiner to determine the 
current severity of his service-connected 
generalized anxiety disorder.  The 
following considerations will govern the 
examination:

a.  The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims files 
and examining the Veteran, the 
examiner will determine the current 
symptomatology and severity of the 
service-connected generalized anxiety 
disorder.  A Global Assessment of 
Functioning (GAF) score must be 
assigned.

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.  

3.  The AMC/RO must also schedule the 
Veteran for a VA examination by an 
appropriate examiner to determine the 
current severity of his service-connected 
skin disability.  The following 
considerations will govern the examination:

a.  The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims files 
and examining the Veteran, the 
examiner will determine the current 
symptomatology and severity of the 
service-connected skin disability.  
Significantly, the examiner must 
specify the percent of total body 
area and exposed body area covered 
by the disability.  The examiner must 
also identify the nature (i.e., 
steroidal) of any medications and the 
need of frequency of treatment using 
such medication.

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.  

4.  After all indicated development has 
been completed, the AMC/RO will 
readjudicate the claims on appeal.  If 
either of the benefits sought on appeal 
remains denied, the Veteran will be 
provided a Supplemental Statement of the 
Case, which will include all pertinent 
current law and regulations.  The Veteran 
and his representative will then be given 
an appropriate opportunity to respond.  

Thereafter, if indicated, the case will be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


